Citation Nr: 0415471	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  00-08 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel








INTRODUCTION

The veteran's active military service extended from November 
1948 to July 1969. 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  


FINDING OF FACT

The veteran has hypertension which is related to his active 
military service.  


CONCLUSION OF LAW
Hypertension was incurred in active military service.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case, 
it is the Board's conclusion that the new law does not 
preclude the Board from adjudicating the veteran's claim for 
service connection for hypertension.  This is so because the 
Board is taking action favorable to the veteran by granting 
service connection; a decision at this point poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304 
(2003).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(d) (2003); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may also be granted on a "presumptive" 
basis.  Cardiovascular-renal disease, including hypertension, 
may be presumed to have been incurred during active military 
service if it is manifest to a degree of 10 percent within 
the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had hypertension during service; 
(2) whether he has a current hypertension disability; and, if 
so, (3) whether the current disability is etiologically 
related to service.  

The veteran retired after serving more than 20 years in the 
Coast Guard.  The RO has obtained the veteran's service 
medical records which contain a series of periodic 
examination reports spanning the veteran's entire period of 
active service.

An October 1951 examination report reveals blood pressure 
readings of 118/68, 118/68, and 127/70.  A November 1954 
examination report reveals blood pressure readings of 130/86, 
120/78, and 130/80.  An October 1960 examination report 
reveals blood pressure readings of 140/90 and 130/90.  In 
June 1965 another examination of the veteran was conducted 
during service; this examination revealed a blood pressure 
reading of 118/90.  A January 1967 examination report 
revealed blood pressure readings of 112/82, 110/76, and 
112/82.  A May 1967 examination report reveals blood pressure 
readings of 112/82, 110/76, and 112/82.  A September 1968 
examination report reveals blood pressure readings of 134/ 
86, 116/76, and 130/90.  Finally, in April 1969 separation 
examination of the veteran was conducted and revealed blood 
pressure readings of 124/94, 124/86, and 124/86.  

In a letter dated April 1999 the veteran's current private 
physician, J. Mullally, M.D., stated that he had a diagnosis 
of "hypertension which led to a cerebrovascular accident 
(stroke)."  A letter dated July 1999 was submitted by the 
veteran's prior private physician, who is now retired, which 
indicated that the veteran was diagnosed with, and treated 
for, hypertension dating from the early 1970s.  

A December 2000 letter from another private physician 
specifically indicates that the veteran had chronic 
hypertension which was a continuation of the hypertension 
treated from the early 1970s.  

The RO obtained a medical advisory opinion from a VA 
physician dated June 2001.  The physician reviewed all of the 
medical evidence of record, including the veteran's service 
medical records and the blood pressure readings noted 
therein.  The physician's opinion was that "it is not likely 
that the veteran hypertension had its onset while on active 
duty."  

Subsequently, Dr. Mullally submitted a series of letters 
expressing medical opinions which related the veteran's 
hypertension to active service.  An April 2003 letter from 
Dr. Mullally stated that the veteran's "hypertension started 
in the service and continued since his discharge in July 
1969.  The readings in the service although not persistent, 
they are consistent with hypertension or borderline 
hypertension."  In a November 2003 letter Dr. Mullally 
specified that the veteran had borderline hypertension during 
service which ultimately developed into chronic essential 
arterial hypertension over time.  Finally, in a February 2004 
letter Dr. Mullally expressed the opinion that "it is at 
least as likely as not that the veteran's hypertension had 
its onset while on active duty."

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA must give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990). 

In the present case there is an approximate balance of 
positive and negative evidence regarding whether the 
veteran's hypertension had its onset during active service.  
On the negative side is the June 2001 VA medical opinion 
which indicates that the veteran's hypertension did not have 
its onset during service.  On the positive side are a series 
of medical opinions from Dr. Mullally which indicate that the 
veteran's current hypertension had its onset during active 
service.  These opinions from Dr. Mullally indicate that the 
veteran had borderline hypertension during service that 
ultimately developed into his current chronic hypertension.  

With two opposing medical opinions, there is an approximate 
balance of positive and negative evidence regarding whether 
the veteran's hypertension had its onset during active 
service.  As such, the Board must resolve this issue in favor 
of the veteran.  Id.  With such a resolution, the evidence 
shows that the veteran has current hypertension which had its 
onset during service as borderline hypertension.  As such, 
the evidence supports a grant of service connection for 
hypertension.  


ORDER

Service connection for hypertension is granted.  



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



